DETAILED ACTION
This office action is in response to the claims filed 6/28/2019.  Claims 1-20 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear whether “the device” refers back to the oral care device or the intubation device.  It is suggested to amend to claim to recite --the oral care device-- to make it clear what the oral care device is being referred back to.
Claims 12-16 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegner (4,495,945) in view of Sparkuhl (2015/0272687).
Regarding claim 1, Liegner disclose an oral care device (10) for use during intubation, the device comprising: a first guard (12) configured for insertion into an oral cavity of a patient (portion of bite block (10) at U-shaped plate) (col 3, ln 1-6), the first guard (12) shaped to at least partially define a central pathway (70) (bore) that extends through the first guard (12) , the central pathway (70) configured to receive an endotracheal tube therethrough (col 3, ln 59-64); a first extension (50) (groove on upper surface (18)) and a second extension (52) (groove on lower surface (24)) each extending from the first guard (12) and together configured to engage a dentition of the patient (col 3, ln 23-34); and a second guard (60) (flange) configured to surround and 
Liegner does not disclose the second guard comprising: a first portion and a second portion couplable to form a seal at the oral cavity and configured to resealably separate to open the second guard to receive the endotracheal tube into the central pathway.
However, Sparkuhl teaches a device to retain an endotracheal tube including a guard (12) (shield) including a central pathway (20) (transverse cutout) configured to retain an endotracheal tube (30) (ET tube) (para [0022])), the guard (12) including a first portion and a second portion (left and right portions of guard (12) in opposite sides of vertical cutout (22) (para [0022]) couplable to form the seal at the exterior of the oral cavity (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023]) and configured to resealably separate to open the second guard (12) to receive the endotracheal tube (30) into the central pathway (20) (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023]), wherein the central pathway (20) of the guard (12) includes a second seal (33) (membrane) located in the guard (12) and connected to the first portion and the second portion of the guard (12), the central pathway (20) extending through the second seal (33) (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second guard of Liegner by providing a first portion and a second portion couplable to form a seal at the oral cavity 
Regarding claim 2, Liegner discloses the first guard (12) includes an intraoral guard (50) (groove (50) in upper surface (18)) configured to engage a superior portion of the dentition (col 3, ln 23-27).
Regarding claim 3, Liegner discloses a central conduit (70) connecting the first guard (12) to the second guard (60), the central pathway extending (70) through the central conduit (as shown in fig 2, the bore (70) forms a central conduit which extends through and between first guard (12) and second guard (60) to form a central passageway) (fig 2, col 3, ln 59-69).
Regarding claim 4, the modified Liegner’s reference discloses a second seal (33 of Sparkuhl) (membrane) located in the second guard (12 of Sparkuhl) and connected to the first portion and the second portion of the second guard (12 of Sparkuhl), the central pathway (20 of Sparkuhl) extending through the second seal (33 of Sparkuhl) (Sparkuhl, para [0023]), and as shown in fig 1e of Sparkuhl, the second seal (33 of Sparkuhl) including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity (as shown in fig 1e, membrane includes a vertical and 
Regarding claim 6, the modified Liegner’s reference, as shown in fig 1e of Sparkuhl, discloses the second seal (33 of Sparkuhl) includes a third seal portion couplable to the first seal portion and the second seal portion (as shown in fig 1e, membrane includes a vertical and horizontal slit, and therefore the second seal (33) includes a first seal portion corresponding to an upper half portion of the seal (33), a second seal portion corresponding to a lower left quarter portion of the seal (33), and a third seal portion corresponding to a lower right quarter portion of the seal (33)) to form the secondary seal at the oral cavity, and wherein the first seal portion is configured to resealably separate from the second seal portion to open the secondary seal to receive the endotracheal tube (30 of Sparkuhl) into the central pathway (20 of Sparkuhl) (seal (33) is slit to permit the passage of tubing and provide a seal (para [0023]), and therefore first seal portion is configured to releasably separate from the second seal portion at the slit to receive the endotracheal tube (30 of Sparkuhl)).
Regarding claim 10, the modified Liegner’s reference discloses the first portion and the second portion of the second guard (12 of Sparkuhl) are separable at an inferior portion of the second guard (12 of Sparkuhl) (as shown in fig 1e of Sparkuhl, vertical cutout (22) is disposed at a portion of the guard (12) and therefore the first and second .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegner and Sparkuhl as applied to claim 4 above, and further in view of Kalt (5,000,741)
Regarding claim 5, modified Liegner discloses a second seal.
Modified Sparkuhl does not disclose the second seal is semi-permeable.
However, Kalt in fig 5a teaches a dressing for a tracheostomy tube, including a membrane (218) configured to provide a seal between a frame (264) and a central passageway (225) (tube hole) configured to retain a tracheostomy tube (col 7, ln 8-20), and wherein the membrane is semi-permeable to allow vapor and gases to escape through the material in one direction while blocking contaminants and moisture from coming in from a second direction (col 5, ln 35-45). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second seal of modified Liegner by providing the second seal with a semi-permeable material to allow vapor and gases to escape through the material in one direction while blocking contaminants and moisture from coming in from a second direction as taught by Kalt in order to allow gases and vapor to be released while preventing outside contaminants from entering (Kalt, col 3, ln 33-37).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegner and Sparkuhl as applied to claim 1 above, and further in view of Talsma et al (2010/0180900)

Modified Liegner does not disclose a supply channel extending into the first extension and the second extension, the supply channel configured to deliver a fluid into the oral cavity proximate the dentition.
However, Talsma teaches an oral care device including a guard (110) (mouth securement member) including an extension (60) (distribution manifold) having top and bottom surfaces (para [0066]), a supply channel (64) (lumen) extending into the extension (60) (para [0066]), and the supply channel (60) configured to deliver a fluid into the oral cavity (para [0080]) proximate the dentition at the top and bottom surfaces (para [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Liegner by providing a supply channel extending into the first extension and the second extension, the supply channel configured to deliver a fluid into the oral cavity proximate the dentition as taught by Talsma in order to provide improved oral care by allowing infusion of a liquid, such as an antimicrobial agent, into the oral cavity (Talsma, para [0058]).
Regarding claim 8, the modified Liegner’s reference discloses a supply port (26 of Talsma) (aperture) connected to the supply channel (64 of Talsma) and extending through a second guard (12 of Talsma) (retainer) (Talsma, para [0066]), the supply port (64 of Talsma) couplable to a fluid supply (medical practicioner may eject a liquid, such as an antimicrobial agent, into the aperture (26) in order to flush the patient’s oral cavity with the liquid (para [0081])).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegner, Sparkuhl, and Talsma et al as applied to claim 8 above, and further in view of McKinley (5,104,315)
Regarding claim 9, modified Liegner discloses an oral care device, wherein the device may be used not only to infuse a liquid into the oral cavity of the patient, but also to remove liquid from the oral cavity (Talsma, para [0145]).
Modified Liegner does not disclose the mechanism for remove liquid from the oral cavity includes a return channel extending into the first extension and the second extension, the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity; and a return port connected to the return channel and extending through the second guard, the return port couplable to a fluid return.
However, McKinley teaches an oral airway device including an extension (16’) (tray), the extension including a supply channel (chamber (not shown) connecting orifices (26’) connected to tube (30’) to a source of cleaning solution) (col 6, ln 36-44) and a return channel (chamber (not shown) connecting orifices (34’) connected to tube (40’) to a vacuum pump) (col 6, ln 44-48)  extending into the extension (16’), the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity (orifices (34’) connected to return channel configured to evacuate cleaning solution) (col 6, ln 51-5); and a return port (40’ of McKinley) (tube) connected to the return channel, the return port couplable to a fluid return (38 of McKinley) (vacuum pump) (McKinley, col 6, ln 44-55).  
.
Claim 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liegner in view of Sparkuhl, Talsma et al, and McKinley.
Regarding claim 11, Liegner disclose an oral care device (10) for use with an intubation device, the device comprising: a first guard (12) configured for insertion into an oral cavity of a patient (portion of bite block (10) at U-shaped plate) (col 3, ln 1-6), an extension (50) (groove on upper surface (18) extending from the first guard (12) and configured to engage a dentition of the patient (col 3, ln 23-34); a central pathway (70) (bore) defined at least partially by the first guard (12) , the central pathway (70) extending through the first guard (12) and configured to receive a tube therethrough (col 
Liegner does not disclose the second guard separable to receive the tube into the central pathway.
However, Sparkuhl teaches a device to retain an endotracheal tube including a guard (12) (shield) including a central pathway (20) (transverse cutout) configured to retain an endotracheal tube (30) (ET tube) (para [0022])), the guard (12) including a first portion and a second portion (left and right portions of guard (12) in opposite sides of vertical cutout (22) (para [0022]) configured to separate to open the second guard (12) to receive the tube (30) into the central pathway (20) (vertical gap (22) allows the first and second portions to separate to allow positioning of a tube relative to the second guard) (para [0024]), wherein the central pathway (20) of the guard (12) includes a second seal (33) (membrane) located in the guard (12) and connected to the first portion and the second portion of the guard (12), the central pathway (20) extending through the second seal (33) (para [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second guard of Liegner by providing a first portion and a second portion couplable to form a seal at the oral cavity and configured to separate to open the second guard to receive an endotracheal tube into the central pathway, and providing the central pathway with a membrane located in the second guard and connected to the first portion and the second portion of the guard, 
The now-modified Liegner’s device dies not disclose a supply channel extending into the extension, the supply channel configured to deliver a fluid into the oral cavity proximate the dentition.
However, Talsma discloses an oral care device including a guard (110) (mouth securement member) including an extension (60) (distribution manifold) having top and bottom surfaces (para [0066]), a supply channel (64) (lumen) extending into the extension (60) (para [0066]), and the supply channel (60) configured to deliver a fluid into the oral cavity (para [0080]) proximate the dentition at the top and bottom surfaces (para [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Liegner by providing a supply channel extending into extension, the supply channel configured to deliver a fluid into the oral cavity proximate the dentition as taught by Talsma in order to provide improved oral care by allowing infusion of a liquid, such as an antimicrobial agent, into the oral cavity (Talsma, para [0058]).
The now-modified Liegner’s device discloses the device may be used not only to infuse a liquid into the oral cavity of the patient, but also to remove liquid from the oral cavity (Talsma, para [0145]).

However, McKinley teaches an oral airway device including an extension (16’) (tray), the extension including a supply channel (chamber (not shown) connecting orifices (26’) connected to tube (30’) to a source of cleaning solution) (col 6, ln 36-44) and a return channel (chamber (not shown) connecting orifices (34’) connected to tube (40’) to a vacuum pump) (col 6, ln 44-48)  extending into the extension (16’), the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity (orifices (34’) connected to return channel configured to evacuate cleaning solution) (col 6, ln 51-5); and a return port (40’ of McKinley) (tube) connected to the return channel, the return port couplable to a fluid return (38 of McKinley) (vacuum pump) (McKinley, col 6, ln 44-55). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the extension of modified Liegner by providing a return channel extending into the first extension and the second extension, the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity as taught by McKinley in order to allow the extensions to connect to a vacuum source to evacuate cleaning solution, bacteria, dislodged bacterial plaque, food particles and other debris from the mouth of the user (McKinley, col 2, ln 10-14).

Regarding claim 13, Liegner discloses a central conduit (70) connecting the first guard (12) to the second guard (60), the central pathway extending (70) through the central conduit (as shown in fig 2, the bore (70) forms a central conduit which extends through and between first guard (12) and second guard (60) to form a central passageway) (fig 2, col 3, ln 59-69).
Regarding claim 14, the modified Liegner’s references disclose a supply port (26 of Talsma) (aperture) connected to the supply channel (64 of Talsma) and extending through a second guard (12 of Talsma) (retainer) (Talsma, para [0066]), the supply port (64 of Talsma) couplable to a fluid supply and medical practicioner may eject a liquid, such as an antimicrobial agent, into the aperture (26) in order to flush the patient’s oral cavity with the liquid (para [0081])); and a return port (40’ of McKinley) (tube) connected to the return channel, the return port couplable to a fluid return (38 of McKinley) (vacuum pump) (McKinley, col 6, ln 44-55).  As shown in fig 1-2 of McKinley, the return port (40’ of McKinley) extends out the front of the device, and as the second guard of 
Regarding claim 15, the modified Liegner’s reference disclose the first guard (60 of Talsma) includes a plurality of supply ports (62 of Talsma) connected to the supply channel (64 of Talsma) and configured to deliver the fluid from the supply channel to the oral cavity (Talsma, para [0066]) proximate the dentition (as shown in fig 5 of Talsma, supply ports (62) would be proximate a patient’s dentition when in use).
Regarding claim 16, the modified Liegner’s reference discloses the first guard (16 of McKinley) includes a plurality of return ports (34’ of McKinley) connected to the return channel and configured to receive the fluid from the oral cavity (McKinley, col 6, ln 44-55) proximate the dentition (as shown in fig 1 of Talsma, return ports (34’) would be proximate a patient’s dentition when in use).
Regarding claim 17, Liegner disclose an oral care device (10) for use during intubation, the device comprising: a first guard (12) configured for insertion into an oral cavity of a patient (portion of bite block (10) at U-shaped plate) (col 3, ln 1-6), a first extension (50) (groove on upper surface (18) and a second extension (52) (groove on lower surface (24)) each extending from the first guard (12) and together configured to engage a dentition of the patient (col 3, ln 23-34), central pathway (70) (bore) defined at least partially by the first guard (12) , the central pathway (70) extending through the first guard (12) and configured to receive a tube therethrough (col 3, ln 59-64); and a second guard (60) (flange) configured to surround and engage an exterior of the oral cavity of the patient (col 3, ln 45-59), the central pathway (70) extending through the 
Liegner does not disclose the second guard comprising: a first portion and a second portion couplable to form a seal at the oral cavity and releasable to open the second guard to receive the tube into the central pathway; a second seal located in the second guard and connected to the first portion and the second portion of the second guard, the second seal including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity and configured to resealably separate to open the secondary seal to receive the tube into the central pathway; the central pathway extending through the second seal.
However, Sparkuhl teaches a device to retain an endotracheal tube including a guard (12) (shield) including a central pathway (20) (transverse cutout) configured to retain an endotracheal tube (30) (ET tube) (para [0022])), the guard (12) including a first portion and a second portion (left and right portions of guard (12) in opposite sides of vertical cutout (22) (para [0022]) couplable to form a seal at the exterior of the oral cavity (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023])  and configured to resealably separate to open the second guard (12) to receive the endotracheal tube (30) into the central pathway (20) (vertical cutout (22) may include membrane (33), and membrane (33) is configured to provide a partial seal) (para [0023]), a second seal (33) (membrane) located in the guard (12) and connected to the first portion and the second portion of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second guard of Liegner by providing the second guard with a first portion and a second portion couplable to form a seal at the oral cavity and releasable to open the second guard to receive the tube into the central pathway; and providing a second seal located in the second guard and connected to the first portion and the second portion of the second guard, the second seal including a first seal portion and a second seal portion couplable to form a secondary seal at the oral cavity and configured to resealably separate to open the secondary seal to receive the tube into the central pathway; the central pathway extending through the second seal as taught by Sparkuhl in order to allow rapid placement of the guard with respect to the endotracheal tube (Sparkuhl, para [0024]), and to stabilize the endotracheal tube and prevent at least some operative debris from reaching the patient’s mouth by flowing around the tubing (Sparkuhl, para [0023]).

However, Talsma discloses an oral care device including a guard (110) (mouth securement member) including an extension (60) (distribution manifold) having top and bottom surfaces (para [0066]), a supply channel (64) (lumen) extending into the extension (60) (para [0066]), and the supply channel (60) configured to deliver a fluid into the oral cavity (para [0080]) proximate the dentition at the top and bottom surfaces (para [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Liegner by providing a supply channel extending into the first extension and the second extension, the supply channel configured to deliver a fluid into the oral cavity proximate the dentition as taught by Talsma in order to provide improved oral care by allowing infusion of a liquid, such as an antimicrobial agent, into the oral cavity (Talsma, para [0058]).
The now-modified Liegner’s device discloses the device may be used not only to infuse a liquid into the oral cavity of the patient, but also to remove liquid from the oral cavity (Talsma, para [0145]).
Modified Liegner does not disclose the mechanism for removal of liquid from the oral cavity includes a return channel extending into the first extension and the second extension, the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the first and second extensions of modified Liegner by providing a return channel extending into the first extension and the second extension, the return channel fluidly separated from the supply channel, the return channel configured to receive the fluid from the oral cavity as taught by McKinley in order to allow the extensions to connect to a vacuum source to evacuate cleaning solution, bacteria, dislodged bacterial plaque, food particles and other debris from the mouth of the user (McKinley, col 2, ln 10-14).
Regarding claim 18, the modified Liegner’s references discloses a supply port (26 of Talsma) (aperture) connected to the supply channel (64 of Talsma) and extending through a second guard (12 of Talsma) (retainer) (Talsma, para [0066]), the supply port (64 of Talsma) couplable to a fluid supply and medical practicioner may eject a liquid, such as an antimicrobial agent, into the aperture (26) in order to flush the patient’s oral cavity with the liquid (para [0081])); and a return port (40’ of McKinley) (tube) connected to the return channel, the return port couplable to a fluid return (38 of 
Regarding claim 19, the modified Liegner’s reference discloses wherein the second guard (12 of Talsma) is configured to retain fluid at the exterior of the oral cavity of the patient (as shown in fig 5 of Talsma, supply channel (64) is configured to connect to aperture (26) on second guard (12), and therefore, because a distal portion of second guard is configured to be disposed on an exterior of an oral cavity, liquid in portion of supply channel (64) corresponding to distal end of second guard would be retained at the exterior of the oral cavity of the patient).
Regarding claim 20, the modified Liegner’s reference, as shown in fig 1e of Sparkuhl, discloses the second seal (33 of Sparkuhl) includes a third seal portion couplable to the first seal portion and the second seal portion (as shown in fig 1e, membrane includes a vertical and horizontal slit, and therefore the second seal (33) includes a first seal portion corresponding to an upper half portion of the seal (33), a second seal portion corresponding to a lower left quarter portion of the seal (33), and a third seal portion corresponding to a lower right quarter portion of the seal (33)) to form the secondary seal at the oral cavity, and wherein the first seal portion is configured to resealably separate from the second seal portion to open the secondary seal to receive the endotracheal tube (30 of Sparkuhl) into the central pathway (20 of Sparkuhl) (seal .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-19 and 21-26 of copending Application No. 17/554,582 (the reference application) in view of Liegner. 
Regarding claim 1, application claim 1 differs from reference application claim 16 in the following respect:
Application claim 1
Reference application claim 16
1. An oral care device for use during intubation, the device comprising: 

a first guard configured for insertion into an oral cavity of a patient, the first guard shaped to at least partially define a central pathway that extends through the first guard, the central pathway configured to receive an endotracheal tube therethrough; a first extension and a second extension each extending from the first guard and together configured to engage a dentition of the patient; and 

(1) a second guard configured to surround and engage an exterior of the oral cavity of the patient, the second guard shaped to at least partially define the central pathway that extends through the second guard, 

(2) the second guard comprising: a first portion and a second portion couplable to form a seal at the oral cavity and configured to resealably separate to open the second guard to receive the endotracheal tube into the central pathway.



(1) a guard configured to surround and engage an exterior of an oral cavity of a patient to form a seal around the exterior of the oral cavity, the guard shaped to at least partially define a central pathway configured to receive an endotracheal tube therethrough, 




Reference application claim 1 does not disclose a first guard configured for insertion into an oral cavity of a patient, the first guard shaped to at least partially define a central pathway that extends through the first guard, the central pathway configured to receive an endotracheal tube therethrough; a first extension and a second extension each extending from the first guard and together configured to engage a dentition of the patient.
However, Liegner teaches an oral care device (10) for use during intubation, the device comprising: a first guard (12) configured for insertion into an oral cavity of a patient (portion of bite block (10) at U-shaped plate) (col 3, ln 1-6), the first guard (12) shaped to at least partially define a central pathway (70) (bore) that extends through the first guard (12) , the central pathway (70) configured to receive an endotracheal tube therethrough (col 3, ln 59-64); a first extension (50) (groove on upper surface (18)) and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the oral care device of reference application claim 16 by providing a first guard configured for insertion into an oral cavity of a patient, the first guard shaped to at least partially define a central pathway that extends through the first guard, the central pathway configured to receive an endotracheal tube therethrough; a first extension and a second extension each extending from the first guard and together configured to engage a dentition of the patient as taught by Liegner in order to provide a bite block to prevent a patient from biting down on the endotracheal tube and provide stabilization to the endotracheal tube (Liegner, col 1, ln 33-38).
Regarding claim 2, the modified reference claim 16’s reference discloses the first guard (12 of Liegner) includes an intraoral guard (50 of Liegner) (groove (50) in upper surface (18)) configured to engage a superior portion of the dentition (Liegner, col 3, ln 23-27).
Regarding claim 3-10, reference application claims 17-19 and 21-26 disclose the limitations of application claims 3-10.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Borvan (2020/0188622) and Sullivan et al (2011/0318705) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785